PER CURIAM.
Willard Lee Martin seeks to appeal the magistrate judge’s order denying relief on his motion filed under 28 U.S.C. § 2254 (2000).* We have reviewed the record and conclude for the reasons stated by the magistrate judge that Martin has not made a substantial showing of the denial of a constitutional right. See Martin v. Beck, No. CA-02-189-1 (M.D.N.C., filed Aug. 30, 2002; entered Sept. 3, 2002). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We deny leave to proceed in forma pauperis on appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. § 636(c) (2000).